department of the treasury internal_revenue_service washington d c tax exempt and government entities liniforen tisrue lswt date feb gy-00 contact person identification_number telephone number employer_identification_number legend b c d m n o p x dear sir or madam we have considered the ruling_request dated date submitted on behalf of m and n concerning issues arising under sec_4941 of the internal_revenue_code as a result of the proposed transaction described below facts mis an o nonprofit corporation formed in which is exempt from federal_income_tax under sec_501 of the internal_revenue_code it has also been classified as a private_foundation under sec_509 of the code m had investment_assets with a fair_market_value in excess of dollar_figurex as of the end of june certain individuals most of whom are descendants and or spouses of b the founder of p as well as a certain trusts created by or for such individuals and b certain partnerships and or limited_liability companies of which such individuals and or trusts own more than of the voting and or profits interests have established n a partnership into which such individuals trusts partnerships and or limited_liability companies hereinafter the b descendants entities will initially and from time to time thereafter contribute cash or other assets n will in turn then invest and reinvest the assets which it owns in such investments from time to time the b descendants entities will also withdraw cash and or other assets from such partnerships you anticipate that the b descendants entities will in the future establish additional new entities the additional partnerships for co-investment purposes which will be substantially_similar in all material respects to n however each additional partnership established will in all probability focus on different investments and utilize different objectives than those contemplated for n n and each additional partnership is being formed to give the b descendants entities by investing as a group increased negotiating power and cost savings which the partners would not have if they invested separately as well as access to certain brokerage tax and portfolio services n and the additional partnerships wilt be treated and taxed as a partnership for federal_income_tax purposes m will have from time to time some of the same investment objectives as those which will be pursued by n or the additional partnerships the b descendants entities have invited and will invite in some cases m to become either one of the initial members of n or an additional partnership or a subsequent member so that m will have access to certain brokerage tax and portfolio services and will also benefit from the increased negotiating leverage and cost savings enjoyed by the partners or members of n or the additional partnerships there may be individuals or entities other than the b descendants entities and m who will on occasion invest in n or the additional partnerships but for purposes of this request it is assumed that at all times the majority of the investors in n or the additional partnerships both in terms of ownership percentage and amount invested will be b descendants entities and m the service should also assume that immediately after formation the b descendants entities will own in excess of of the ownership of n and each additional partnership thereby making n or the additional partnership a disqualified_person with respect to m b was a disqualified_person with respect to m and it can be assumed that each b descendant entity is also a disqualified_person with respect to m the initial managers of n will be individuals who are disqualified persons with respect to m but only by reason of the fact that they are officers not directors of m however it is possible that individuals or entities who are b descendants entities who are disqualified persons with respect to m for other reasons may become the manager or general manager of n or any additional partnership in the future and it is assumed that this will occur and be the case for the purposes of this ruling_request m has concluded that it will be beneficial to invest in and through n and the additional partnerships because such investment will permit m to obtain certain brokerage tax and portfolio services provided by n or the additional partnerships assist m in diversifying its portfolio obtain access through n or the additional partnerships to investments with higher minimum investment requirements than m would want to satisfy using its assets alone and permit m to effect economies of scale and resulting cost savings as well as greater negotiating power m does not know the aggregate amount of its assets which it will use from time to time to invest in n and the additional partnerships however it is now contemplated that m will invest approximately of its assets in n it is also anticipated that m's investment in n and in any additional partnership will constitute a substantial percentage perhaps even exceeding fifty percent of the total assets of each partnership in question it is contemplated that as to n and each additional partnership m will become an investor either upon the formation of n or an additional partnership or by making its initial contribution to n or an additional partnership in consideration for ownership interests in that entity after it has been funded initially by b descendants entities and become operational m may also make additional contributions to n or an additional partnership in consideration for additional ownership interests further m will make withdrawals from time to time either of cash or other assets from n or an additional partnership in such instance m’s ownership_interest in the particular entity will be correspondingly reduced the initial managers of n are now contemplated to be c and d both of whom are officers of m and therefore disqualified persons for that reason alone with respect to m the managers of n and the additional partnerships will select an investment manager or managers to manage and invest the assets of n and the additional partnerships the operating_agreement provides that neither the custodian nor any investment manager for any partnership may be a disqualified_person with respect to m in subsection h m is given certain privileges which are not applicable to other investors in particular the right to receive an in_kind distribution of its interest in the event it elects to withdraw ie an in_kind distribution of its pro_rata share of each of n’s or an additional partnership’s assets under the operating_agreement the investors also referred to as participants are given the right to make certain major decisions but m is in effect given veto rights as it relates to certain defined decisions the operating_agreement also limits the ability of n or the additional partnerships to take certain actions or make certain investments which could be detrimental to m specific provisions are included in the operating_agreement to prevent any benefit accruing to any b descendant entity or any other disqualified_person by reason of the fact that m is also an investor in n or an additional partnership in particular to the extent that any costs fees or expenses are incurred by n or an additional partnership that are based on a percentage of n or additional partnership assets that varies depending upon the amount of such assets m will pay the lowest possible percentage fees and the other investors will bear the burden of and pay the remainder of such fees moreover to the extent that any cost savings with respect to any costs fees or expenses are achieved by n or the additional partnerships because the amount of their respective assets exceed minimum asset amount thresholds and such savings would not be achieved if m were not an investor all of such savings will inure to m and none of such savings will inure to the other investors you direct our attention to a section of the operating_agreement which sets forth examples of how certain costs and expenses will be allocated the operating_agreement for n or the additional partnerships also gives m the right to withdraw from the entity in whole or in part as of the end of any month rulings requested m's initial investment in n or any additional partnership either upon its formation or at any time after it is formed will not result in or constitute any act of self-dealing under sec_4941 d a of the code any additional investments in or contributions to n or additional partnership by m after n or additional partnership is formed and becomes operational or to acquire additional ownership interests in n or additional partnership will not result in or constitute any act of self-dealing under sec_4941 d a of the code m’s withdrawal at any time of all or any part of its interest or assets in n or additional partnership will not result in or constitute any act of self-dealing under sec_4941 of the code any contribution to or withdrawal from n or additional partnership by any investor other than m will not result in or constitute any act of self-dealing under sec_4941 of the code law sec_4941 of the internal_revenue_code imposes an excise_tax on each act of self- dealing between a disqualified_person and a private_foundation sec_4941 d a of the code defines the term self-dealing to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraphs a b or c e a corporation of which persons described in subparagraphs a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraphs a b c or d own more-than percent of the profits interest g a_trust or estate in which persons described in subparagraphs a b c or d hold more than percent of the beneficial_interest ‘ sec_4946 of the code requires that for purposes of determining the ownership of a corporation there shall be taken into account indirect stockholdings which would be taken into account under sec_267 of the code as modified by the definition of members_of_family under sec_4946 sec_4946 of the code requires that for purposes of determining the profits or beneficial interests in a partnership or trust the rules of constructive_ownership under sec_267 of the code as modified by the definition of members_of_family under sec_4946 be taken into account sec_4946 of the code provides that for purposes of sec_4946 the family of an individual shall include only his spouse ancestors children grandchildren great- grandchildren and the spouses of children grandchildren and great-grandchildren sec_53 d -1 a of the foundation and similar excise_taxes regulations provides that it is immaterial whether a seif-dealing transaction results in a benefit or detriment to the private_foundation self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53 d -3 c of the regulations provides that the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual the portion of any payment which represents payment for property shall not be treated as payment of compensation or payment or reimbursement of expenses for the performance of personal services for purposes of this paragraph in sec_53 d -3 d example of the regulations c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x’s investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_4943 of the code imposes an excise_tax on any excess business holdings’ of a private_foundation sec_4943 of the code defines an excess business holding as any interest in a business_enterprise held in excess of of the business’s voting_stock or profits interest reduced by any such stock or interest held by disqualified persons sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources in s rep no cong sess the senate_finance_committee stated the following regarding the meaning of business holding under sec_4943 of the code s tock in a passive holding_company is not to be considered a business holding even if the holding_company is controlled by the foundation instead the foundation is to be treated as owning its proportionate share of the underlying assets of the holding_company the committee also made it clear that passive investments generally are not to be considered business holdings for example the holding of a bond issue is not a business holding nor is the holding of stock of a company which itself derives income in the nature of a royalty to be treated as a business holding analysis when n or any additional partnership is established m may contribute cash or other assets to n or an additional partnership in consideration for its ownership_interest at approximately the same time the b descendants entities will contribute cash or assets for their respective ownership interests in n or an additional partnership no act of self-dealing occurs in this situation because at the time that m invests n or any additional partnership is not then a disqualified_person with respect to m m's proposed acquisition of a limited_partnership_interest in n or any additional partnership is in substance a co-investment arrangement by m in n or an additional partnership along with the other investors in these entities it is not a sale_or_exchange between m and n or any additional partnership or between m and the other partners of n or any additional partnership including the b descendants entities for purposes of sec_4941 of the code in joint or co-investment situations when a private_foundation acquires an additional interest in the partnership entity after its formation and initial funding or -7-- withdraws its interest there is neither an economic benefit to the other investors nor does the ownership or holdings of the other investors change in any economic or other material respect sec_4943 of the code expressly contemplates and permits joint or co-investments by disqualified persons and private_foundations numerous joint or co-investment situations exist as permitted by sec_4943 where both the private_foundations and the disqualified persons involved either buy or sell interests in the investment_entity or make withdrawals from such entity after formation and initial funding the passive investments contemplated by m are not considered a business_enterprise see sec_4943 m's investment in n or any additional partnership permits it to obtain brokerage and portfolio services n and any additional partnerships will investigate and choose investments for these entities they will monitor the underlying investments and make changes when deemed appropriate or prudent they will also provide the necessary brokerage services which are required to invest in the underlying investments n and any additional partnerships will provide m with periodic reports describing the current status of their investments prior to its investments n and any additional partnerships will advise m as to the characteristics and objectives of each underlying investment and the tax implications of such investment these services and benefits which m will receive by investing in n or each additional partnership are in the nature of brokerage and portfolio services and as such they are considered personal services within the meaning of sec_53 d -3 of the regulations see also exampte in sec_53 d -3 d thus the payment of compensation_for such services will not constitute an act of self-dealing rulings based on m's representations and the applicable law we are able to rule as follows m's initial investment in n or any additional partnership either upon its formation or at any time after it is formed will not result in or constitute an act of self-dealing under sec_4941 of the code any additional investments in or contributions to n or any additional partnerships by m after n or any additional partnership is formed and becomes operational or to acquire additional ownership interests in n or any additional partnership will not result in or constitute an act of self-dealing under sec_4941 d a of the code m's withdrawal at any time of all or part of its interest or assets in n or any additional partnership will not resuit in or constitute an act of self-dealing under sec_4941 d a of the code any contribution to or withdrawal from n or any additional partnership by any investor other than m will not result in or constitute an act of self-dealing under sec_4941 of the code
